SWANN, Judge.
This interlocutory appeal is by the defendant, Dade County, Florida, and is from an order of the trial court which sustained the “objections to interrogatories” filed by the plaintiff, Jordan Marsh Company.
The county filed in this case the identical set of forty-three “standard form” interrogatories which it had used in Dade County v. Jordan Marsh Company, Fla.App. 1968, 208 So.2d 473. There, we affirmed the order of another judge which struck interrogatories exactly the same as the instant set. That case involved the same parties, the same interrogatories, and the same legal issues. It involved a different personal property tax assessment.
The' order herein appealed provided “that the objections to these interrogatories should be sustained upon the grounds set forth in the final paragraph” of the plaintiff’s motion. The grounds in plaintiff’s last paragraph were:
“The plaintiff further objects to each and all of said interrogatories on the ground that they are mass-produced standard interrogatories filed in identical form in virtually all pending tax assessments suits, without regard to the issues, subject matter, and particular classification of property involved, which practice has been condemned by the Courts. Such interrogatories, and the manner in which they have been propounded, constitute a flagrant abuse of the discovery procedures. They impose an unnecessary and useless hardship upon the litigants and the Court. These identical interrogatories were stricken by order of the Court, but defendants have refiled the same interrogatories, word for word, in virtually all tax assessment suits pending before this Court. Such interrogatories were not filed and refiled for any proper purpose, but solely for the purpose of oppression and harrassment. Under the rules, interrogatories are not intended to be utilized for the purpose of exploring all minute details of the controversy and delving into immaterial and inconsequential matters, under the guise of discovery.”
The order sustained the “general” objection “without prejudice to the right of defendants [Dade County] to file and serve proper interrogatories.”
Plaintiff had also filed separate objections to the forty-three interrogatories.
We find that the trial court did not abuse the wide discretion which it has in discovery matters and this order is affirmed on the authority of Dade County v. Jordan Marsh, supra and the cases cited therein.
Affirmed.